DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on November 19th, 2021 has been acknowledged.  By this amendment, claims 1, 2, 10, and 18 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 10, and 18 are in independent form.  Applicant’s amendment to the title has been accepted.  Applicant’s amendment to claim 2 has obviated the claim objection indicated in the previous office and Applicant’s amendment to claims 2 and 10 had obviated the 112(b) rejection indicated in the previous office action.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pub. 2011/0186988).
In re claim 18, Chen discloses a semiconductor device 50, comprising a metal pad 30 over a substrate 20 (see paragraphs [0015]-[0017] and fig. 2); a dielectric layer  34 disposed directly on the metal pad 30 (see paragraph [0016] and fig. 2, note that, the .

    PNG
    media_image1.png
    550
    771
    media_image1.png
    Greyscale


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Pub. 2012/0032322).
.

    PNG
    media_image2.png
    593
    811
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. 2015/0102487) in view of Tsai et al. (U.S. Pub. 2011/0156253) and Lin (U.S. Pub. 2012/0032322).
In re claim 1, Wang discloses a method, comprising: depositing a first dielectric layer 810 over a metal pad 808 disposed over a workpiece 502 (see paragraph [0064] 

    PNG
    media_image3.png
    490
    910
    media_image3.png
    Greyscale

Wang discloses that the first material 8122 which is a stress buffer material (see paragraph [0065]) but is silent to wherein the first material is a first polymeric material.
However, Wang discloses that in some embodiments, that the stress buffer material is a polymer and can be selected from the group consisting of polyimide, 
Additionally, Tsai discloses a method for forming a semiconductor device including, inter-alia, a stress buffer material 404 can be made of a polyimide material and that the stress buffer material provides stress buffer and strengthen the solder bump structure (see paragraph [0037]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tsai into the method for forming the semiconductor device including a solder bump structure of Wang in order to enable the first material which is a stress buffer material to be a first polymeric material in Wang to be formed because in doing so the first polymeric material can provides stress buffer and strengthens the solder bump structure in the semiconductor device (see paragraph [0037]).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Wang specifically discloses wherein the second dielectric layer 812/8122 comprises a stress buffer material (see paragraph [0065]) but is silent to wherein the second dielectric layer comprises a metal oxide, a metal nitride, a semiconductor oxide, or a semiconductor nitride.
However, Lin discloses in a same field of endeavor, a dielectric layer 324 which is surrounding the bump feature (311, 312) is a stress buffer material layer and may 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adapt the teaching of Lin into the method for forming the semiconductor device of Wang to have the second dielectric layer to be comprises of a semiconductor oxide or a semiconductor nitride material in order to obtain an improved semiconductor device (see paragraphs [0005], [0010] of Lin).  Additionally, Lin suggested that using a silicon oxide or a silicon nitride material as a stress buffer material surrounding the bump feature in the semiconductor package is well-known in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 3, as applied to claim 1 above, Wang in combination with Tsai and Lin discloses wherein the metal pad comprises aluminum (see paragraph [0023] of Tsai).  Note that, Wang is silent to the material for the bonding pad is aluminum, however, Tsai teaches that the metal pad comprises aluminum.  Thus, it would have been obvious to one of ordinary skill in the art to use aluminum as a material for the bonding pad since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 4, as applied to claim 1 above, Wang in combination with Tsai and Lin discloses wherein the second dielectric layer comprises silicon oxide or silicon nitride (see paragraph [0031] of Wang and paragraph [0029] of Lin).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. 2015/0102487) in view of Tsai et al. (U.S. Pub. 2011/0156253) and Lin (U.S. Pub. 2012/0032322) as applied to claim 1 above, and further in view of Lu et al. (U.S. Pub. 2017/0288032).
In re claim 5, as applied to claim 1 above, Wang, Tsai, and Lin are silent to wherein the forming of the second dielectric layer comprises use of plasma-enhanced chemical vapor deposition (PECVD) or atomic layer deposition (ALD).
However, Lu teaches that it is well-known in the art to form the second dielectric layer by atomic layer deposition (ALD) (see paragraph [0011]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to use the known atomic layer deposition technique for forming the second dielectric layer in Wang because it would provides a high quality, uniformity, and good step coverage second dielectric layer.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. 2015/0102487) in view of Tsai et al. (U.S. Pub. 2011/0156253) and Lin (U.S. Pub. 2012/0032322), as applied to claim 1 above, respectively, and further in view of Jeng et al. (U.S. Pub. 2017/0092597).
In re claim 6, as applied to claim 1 above, Wang, Tsai, and Lin disclose wherein the first polymeric material comprises polyimide (see paragraph [0037] of Tsai).
However, Wang, Tsai, and Lin are silent to wherein the depositing of the first polymeric material comprises use of a monomer comprising fluorine or chlorine.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeng into the method for forming the semiconductor device including a solder bump structure of Wang in order to enable wherein the depositing of the first polymeric material comprises use of a monomer comprising fluorine or chlorine in Wang to be performed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. 2015/0102487) in view of Tsai et al. (U.S. Pub. 2011/0156253) and Lin (U.S. Pub. 2012/0032322), as applied to claim 1 above, and further in view of Huang et al. (U.S. Pub. 2014/0103532).
In re claim 7, as applied to claim 1 above, Wang, Tsai, and Lin are silent to wherein the second dielectric layer comprises a thickness between about 50 Å and about 200 Å.
However, Huang discloses a method for manufacturing a semiconductor device including, inter-alia, wherein the second dielectric layer comprises a thickness between about 100 Å and about 1000 Å (see paragraph [0061]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the thickness range for the second dielectric layer in In re Aller, 105 USPQ 233, 235.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. 2015/0102487) in view of Tsai et al. (U.S. Pub. 2011/0156253) and Lin (U.S. Pub. 2012/0032322), as applied to claim 1 above, and further in view of Hua et al. (U.S. Pub. 2010/0184285).
In re claims 8 and 9, as applied to claim 1 above, Wang, Tsai, and Lin are silent to wherein the forming of the second dielectric layer comprises treating the exposed portion of the metal pad with oxygen, nitrogen, or ammonia and wherein the second dielectric layer comprises aluminum oxide or aluminum nitride.
However, Hua discloses a method for manufacturing a semiconductor device including, inter-alia, forming of the second dielectric layer 520 comprises: treating the exposed portion of the metal pad 260 with oxygen, nitrogen, or ammonia and wherein the second dielectric layer 520 comprises aluminum oxide or aluminum nitride (see paragraphs [0015]-[0023] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hua into the method for forming the semiconductor device including a solder bump structure of Wang in order to enable wherein the forming of the second dielectric layer comprises treating the exposed portion of the metal pad with .
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2011/0186988) in view of Jeng et al. (U.S. Pub. 2017/0092597).
In re claim 19, as applied to claim 18 above, Chen specifically discloses wherein the metal pad 30 comprises aluminum (see paragraph [0015]).  However, Chen is silent to wherein the polymeric material comprises fluorine or chlorine.
However, Jeng discloses a method for manufacturing a semiconductor device, including, inter-alia, wherein the depositing of the first polymeric material comprises use of a monomer comprising fluorine or chlorine (see paragraph [0031]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeng into the semiconductor device including a solder bump structure of Chen in order to enable wherein the polymeric material comprises fluorine or chlorine in the semiconductor device of Chen to be formed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 20, as applied to claim 19 above, Chen in combination with Jeng discloses wherein a portion of bump feature (38, 40) is surrounded by the dielectric layer 34 (see paragraph [0016] and fig. 2 of Chen).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2012/0032322) in view of Jeng et al. (U.S. Pub. 2017/0092597).
In re claim 19, as applied to claim 18 above, Lin specifically discloses wherein the metal pad 323 comprises aluminum (see paragraph [0029]).  However, Lin is silent to wherein the polymeric material comprises fluorine or chlorine.
However, Jeng discloses a method for manufacturing a semiconductor device, including, inter-alia, wherein the depositing of the first polymeric material comprises use of a monomer comprising fluorine or chlorine (see paragraph [0031]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeng into the semiconductor device including a solder bump structure of Lin in order to enable wherein the polymeric material comprises fluorine or chlorine in the semiconductor device of Lin to be formed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 20, as applied to claim 19 above, Lin in combination with Jeng discloses wherein a portion of bump feature (311, 312) is surrounded by the dielectric layer 324 (see paragraph [0029] and fig. 4).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed over the prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter independent claim 10, as a whole taken alone or in combination, in particular, prior art of record does not teach “forming a protective layer on the first portion of the aluminum-containing metal pad, depositing a first polymeric material over the protective layer, the first polymeric material comprising fluorine, forming a second opening through the protective layer to expose a second portion of the aluminum-containing metal pad", as recited in independent claim 10.
Claims 11-17 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al.		U.S. Patent 10,522,488	Dec. 31, 2019.
Yu et al.		U.S. Pub. 2018/0211912	Jul. 26, 2018.
Lee et al.		U.S. Patent 9,997,482	Jun. 12, 2018.
Wu et al.		U.S. Pub. 2016/0118360	Apr. 28, 2016.
Huang et al.		U.S. Pub. 2016/0086901	Mar. 24, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892